Citation Nr: 0211333	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected subluxation of the right knee.

(The issue of entitlement to a rating in excess of 10 percent 
for the service connected arthritis of the right knee, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This appeal arises from an October 1997 rating decision of 
the Indianapolis, Indiana Regional Office (RO), which granted 
service connection for bursitis of the right knee and 
assigned a 10 percent evaluation, effective from the August 
5, 1996 date of claim.  Thereafter, by rating decision in 
February 2002, the grant of service connection for bursitis 
of the right knee was changed to bursitis with subluxation.  
The 10 percent evaluation stayed in effect under Diagnostic 
Code (DC) 5257.  In addition, a separate 10 percent 
evaluation was assigned for arthritis of the right knee under 
DC 5260, effective from August 5, 1996.

In regard to the instant claims for higher evaluations for 
the service-connected subluxation and arthritis of the right 
knee, the United States Court of Appeals for Veterans Claims 
(Court) has held that, unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following an initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
October 1997 and February 2002 rating actions were the 
initial grants of service connection for subluxation and 
arthritis of the right knee, the Board will consider whether 
staged ratings should be assigned for the veteran's service-
connected disabilities from August 5, 1996, the effective 
date assigned by the RO.  In this way, the Court's holding in 
Fenderson will be complied with in the disposition of the 
veteran's appeal. 

The Board is undertaking additional development on the issue 
of entitlement to the assignment of a rating in excess of 10 
percent for the service connected arthritis of the right knee 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) 
(2)).  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Clinical findings have demonstrated the presence of 
slight impairment of the right knee, but no more, in the form 
of subluxation.

3.  There is no evidence of the functional equivalent of 
moderate impairment of the right knee due to recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for subluxation of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the October 1997 and February 2002 rating decisions of the 
evidence needed to substantiate his claim.  He was provided 
an opportunity to submit such evidence.  Moreover, the RO 
notified the veteran of all regulations relating to his claim 
and informed him of the reasons for which it had denied his 
claim in the July 2000 statement of the case and the February 
2002 supplemental statement of the case.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for a higher 
rating.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include private 
treatment records and VA outpatient treatment records.  The 
veteran has been afforded several VA orthopedic examinations.  
In short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining all medical evidence that relates to the 
claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

A February 1997 statement from Michael Harrison, M.D., 
indicates that there was a transverse ridge of thickening of 
the right knee bursa.  Kneeling or squatting could cause a 
flare-up of the bursa area.  On examination, there was no 
significant deterioration of the cartilage of the right knee 
joint.  Except for some minor inconsistent clicks, there was 
no evidence of arthritis or loose bodies.  

On VA orthopedic examination in April 1997, the veteran 
complained of swelling of the right knee.  It appeared to the 
examiner that the veteran suffered from patellar tendon 
bursitis.  

A May 1998 statement from Dr. E. J. Cha shows that there was 
no deformity with normal alignment of the right knee.  
Lachman and anterior drawer signs were negative.  X-rays 
showed arthritis with compression and subluxation and 
decreased medial compartment space.  

A June 1998 statement from Dr. Cha shows that the veteran had 
returned with an MRI scan of the right knee which showed 
arthritis and a suspected medial meniscal tear.  It was noted 
that recurring giving out episodes of the patella femoral 
compartment arising from recurrent subluxation caused the 
medial meniscal tear.  

A MRI of the right knee in August 1999 showed mild 
subcutaneous soft tissue edema and a possible small ganglion 
formation.  

June 2001 x-rays of the right knee showed a normal right 
knee.  

An August 2000 VA outpatient notation shows that pain was no 
better and ranked between a 6 and 7.  The veteran could not 
walk and bend well.  

On VA orthopedic examination in June 2001, the veteran 
complained of giving way, limited motion, pain, throbbing, 
numbness and crepitance of the right knee.  Right knee range 
of motion was from 0 to 130 degrees.  There was no varus or 
valgus instability.  Lachman's was negative.  McMurray's and 
positive drawer were negative.  Patellar grind was positive.  
There was tenderness along the lateral patellar facet.  There 
was no effusion.  The assessment was that the veteran had 
pain that was consistent with patellofemoral chondromalacia.  

An October 2001 statement from Dr. Cha shows that the veteran 
complained of recurrent giving way of the right knee with 
painful swelling.  Right knee symptoms had grown worse.  
There was a moderate degree of effusion and patellofemoral 
compartment pain with crepitus.  The right knee was stable 
with medial compartment joint margin tenderness.  The 
assessment was right knee arthritis with lateral compression 
and medial meniscal tear.  X-rays did not show the presence 
of advanced arthritis.  


Analysis

The veteran's claim for a higher rating arose following the 
assignment of initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for slight impairment of the right knee for 
recurrent subluxation, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection for slight impairment of the right knee to 
include recurrent subluxation or lateral instability has been 
established with a 10 percent evaluation under DC 5257, 
assigned from August 5, 1996.  It is the veteran's contention 
that a higher evaluation is warranted as the service 
connected disability has worsened in severity.

Under DC 5257 Knee, other impairment:  Recurrent subluxation 
or lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

The medical evidence from recent years, both private and VA, 
is consistent in showing the presence of no more than slight 
impairment of the right knee under DC 5257.  In May 1998, Dr. 
Cha indicated that the veteran's right knee exhibited normal 
alignment with no deformity.  In June 1998, Dr. Cha noted 
that the veteran had been suffering from recurrent giving out 
episodes of the right knee.  An August 2000 VA treatment 
notation shows that the veteran could walk and bend well.  On 
VA examination in June 2001, the veteran complained of giving 
way of the right knee.  On examination, however, there was no 
varus or valgus instability.  The assessment was 
chondromalacia.  In October 2001, Dr. Cha again reported that 
the veteran complained of recurrent giving way of the knee.  
On examination, the right knee was stable.  The above 
evidence documents the veteran's ongoing complaint of the 
giving way of the right knee.  The current 10 percent 
evaluation under DC 5257 for slight impairment of the right 
knee approximates the level of disability shown in VA and 
private records.  The medical record does not demonstrate the 
presence of the functional equivalent of moderate impairment 
of the right knee due to recurrent subluxation or 
instability.

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent. The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for his service-connected impairment of the right 
knee, but finds that at no time between during the pendency 
of this claim has the service-connected disability warranted 
more than 10 percent evaluation.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  In fact, the veteran 
has not been hospitalized for his right knee disability.  
Moreover, while symptoms bother the veteran, there is no 
evidence that the right knee precludes the veteran from being 
employed.  There is nothing in the record to suggest that the 
veteran's service connected right knee impairment causes 
problems not contemplated by the pertinent rating criteria 
and the currently assigned 10 percent evaluation.  The Board 
therefore will not refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected subluxation of the right knee is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

